Citation Nr: 0030239	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99 13 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected carpal tunnel syndrome of the right wrist, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected carpal tunnel syndrome of the left wrist, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs





ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 decision of the RO.  



REMAND

The veteran seeks increased ratings for his service-connected 
right and left carpal tunnel syndrome (CTS).  The Board 
finds, as will be explained hereinbelow, that a new 
examination is needed in order to identify and properly rate 
the severity of the symptoms caused by the veteran's service-
connected disorders.  

In rating peripheral nerve injuries, attention should be 
given to the site and character of the injury, the relative 
impairment in motor function, trophic changes, and sensory 
disturbances.  38 C.F.R. § 4.120 (1999).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(1999).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (1999).  

With regard to peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. § 4.124a (1999).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

In this case, the veteran developed numbness and loss of 
sensation in his hands following exposure to extreme cold in 
Korea.  He underwent surgery for bilateral CTS in January 
1977.  Following an April 1977 VA examination, the RO granted 
service connection for the post operative residuals of 
bilateral CTS in a May 1977 decision.  Each disability was 
rated as noncompensable.  

On VA examination in September 1991, the veteran described 
having increasing difficulty with a numbing sensation that 
was painful in the palms of both hands.  The objective 
findings showed full range of motion of the wrists without 
discomfort, but with some numbness on the right hand on 
forced flexion of the right wrist.  It was noted that the 
examiner was unable to elicit the Tinel's sign.  

In an October 1991 RO decision, the RO recharacterized the 
veteran's service-connected disorder as CTS, right and CTS, 
left.  By this decision, the RO then evaluated each of these 
service-connected disabilities as 10 percent disabling under 
Diagnostic Code 8515.  

VA medical records show that the veteran had treatment in 
July and August 1992 for a laceration that injured the ulnar 
and radial digital nerves of the right hand.

An August 1998 VA outpatient treatment record revealed that 
the veteran was treated for complaints of problems with his 
hands for the past six months.  The objective findings 
included those decreased bilateral grip, positive Tinel sign 
right and left, and deep tendon reflexes 1+ and equal.  The 
impression included that of rule out bilateral carpal tunnel, 
and the plan included that of using Motrin, bilateral wrist 
splints, and an orthopedic consultation.  

On VA examination in December 1998, the history noted 
bilateral wrist pain and weakness beginning more than 20 
years ago.  The veteran noted a gradual increase in numbness 
over the last year.  On physical examination, the strength of 
the deltoids, triceps, biceps, and clasped hands was within 
normal limits.  There were no fasciculations or definite 
atrophy.  The examiner noted that the veteran lifted himself 
poorly with his arms and wore bilateral wrist supports.  The 
reflexes at the biceps, triceps, and brachial radialis were 
symmetric and active, except for the left triceps which was 
absent.  

The VA examiner noted that superficial sensation was unusual 
in that the veteran would not respond to light touch distal 
to the mid humerus or elbow, bilaterally.  Traced figures 
were not interpreted in either hand.  Vibration was unusual 
in that the veteran had a loss at the forehead and over both 
arms and forearm.  The diagnosis included those unexplained 
distal upper extremity pains associated with a believable, 
superficial sensory loss for 22 to 23 years, with absent left 
triceps reflex, but with preserved bulk and strength.  The 
examiner indicated that he suspected a bilateral sensory 
brachial plexopathy of undetermined cause.  

The veteran's service-connected right and left upper 
extremity disorders are each reported on the most recent 
rating decision as CTS and are currently rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.124a 
including Diagnostic Code 8515.  Under Diagnostic Code 8515, 
incomplete mild paralysis of the median nerve in the major or 
minor upper extremity is considered 10 percent disabling.  
Moderate, incomplete paralysis of the median nerve is 
considered 30 percent disabling in the major upper extremity 
and 20 percent disabling in the minor upper extremity.  
Severe, incomplete paralysis of the median nerve is 
considered 50 percent disabling in the major upper extremity 
and 40 percent disabling in the minor upper extremity.  
Complete paralysis of the median nerve is considered 70 
percent disabling in the major upper extremity and 60 percent 
disabling in the minor upper extremity.  Id.  

Here, the evidence includes inconsistent medical findings 
regarding the precise nature and severity of the service-
connected bilateral disability.  Specifically, there is no 
identification of exactly which nerves are involved or the 
degree of impairment of motor function and loss of reflex 
associated with this disability.  While earlier examinations 
resulted in a diagnosis of CTS, the veteran's December 1998 
VA report of peripheral nerve examination noted a diagnosis 
of unexplained distal upper extremity pains associated with 
sensory loss and suspected bilateral sensory brachial 
plexopathy. 

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter the "Court") has held 
that the evidence must clearly correlate to the appropriate 
schedular criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
The most recent VA reports of medical examination do not 
specifically address the rating criteria necessary for 
complete evaluation of the veteran's claim under 38 C.F.R. §§ 
4.120, 4.123, 4.124 and all applicable diagnostic codes of 
4.124a.

Furthermore, VA regulations require, for application of the 
rating schedule, accurate and fully descriptive medical 
examinations that place an emphasis upon the limitation of 
activity imposed by the disabling condition, viewed in 
relation to its history. 38 C.F.R. § 4.1 (1999).  Because the 
evaluation of functional impairment is based on the lack of 
usefulness, medical examiners have the responsibility of 
furnishing full descriptions regarding the effects of a 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10 (1999).  

Given that the necessary medical findings have been 
incompletely reported for the application of the rating 
schedule or clearly correlate to the appropriate schedular 
criteria, the veteran should be afforded an additional VA 
medical examination in order to fully evaluate his current 
level of disability as well as to determine which nerves are 
involved so as to assist the RO in appropriately evaluating 
the disability, including the consideration of all relevant 
Diagnostic Codes.  

The Board observes that knowledge of the specific nerves 
involved is important in that several diagnostic codes are 
available for rating diseases of the peripheral nerves, 
including, for example, Diagnostic Code 8515 (medial nerve), 
Diagnostic Code 8510-8513 (involving the radicular groups) 
and Diagnostic Code 8516 (ulnar nerve).

Because the last examination lacked information necessary to 
rate the disorder in issue, further development of the 
medical evidence is warranted.  Moreover, a review of the 
file also indicates that relevant clinical evidence may be 
available that is not in the claims folder.  Noted in this 
regard is the lack of any medical records of treatment for 
the veteran's right and left wrist problems since July 1999.  
Accordingly, the RO should aid the veteran in obtaining any 
records of ongoing treatment.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

The Board also notes that during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  See Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000: 114 Stat. 2096).  On 
remand, the RO must conduct further review and development 
consistent with the newly amended statutes.  This should 
include providing the veteran with notice of the required 
information and evidence necessary to substantiate his claim, 
affording the veteran the duty to assist in obtaining 
records, and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claim.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions of the law.  

Following review and development under the newly promulgated 
regulations, the RO should readjudicate the veteran's claim, 
applying the latest version of 38 U.S.C.A. § 5107.  See 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000: 114 
Stat. 2096).  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for problems with the right 
and left upper extremities since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
including copies of VA treatment records 
since July 1999.  The RO should also 
afford the veteran an opportunity to 
provide additional argument and 
information to support his application 
for benefits.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should again schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected bilateral CTS.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner should elicit from the 
veteran and record a full medical history 
in this regard.  The examiner should 
identify the specific nerves injured and 
indicate whether neuritis or neuralgia is 
present.  The examiner should also 
identify and characterize the level of 
any impairment to motor function, trophic 
changes, sensory disturbances, loss of 
reflexes and pain or muscle atrophy 
associated with the disability.  The 
examiner should further indicate whether 
any incomplete paralysis is characterized 
as mild, moderate, moderately severe, or 
severe.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  Due consideration 
should be given to all pertinent laws and 
regulations, including the newly enacted 
legislation as noted hereinabove. The RO 
should review the veteran's claim in 
light of the additional evidence, and 
considering the applicability of 38 
C.F.R. § 4.120 regarding evaluations by 
comparison given the site and character 
of the injury, relative impairment to 
motor function, trophic changes, and 
sensory disturbances, 38 C.F.R. § 4.123 
regarding loss of reflexes, muscle 
atrophy, sensory disturbances, constant 
pain and the nerve involved, and 38 
C.F.R. § 4.124 regarding dull or 
intermittent pain sufficient to identify 
the nerve involved. If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



